DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/091,790 filed on December 21, 2020.  Claims 9 to 13, and 15 to 24 are currently pending with the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 9 to 13, and 15 to 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 to 24 of copending Application No. 15/091,775, claims 1 to 5, and 7 to 9 of copending Application No. 15/162,643, and claims 1, 2, 4 to 15, and 18 of copending Application No. 15/161,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since both applications are claiming common subject matter, as follows: identifying a polarity value in a text, generating a structure for the text to compare it with pattern matching rules, and identify a .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Following mapping of claims 9, 10, and 21 of Instant Application to claims 18, 19, 21, and 22 of Copending Application No. 15/091,775. 

Instant Application
Copending Application 15/091,775
9. A computer program product for detecting polarity of a text element using machine learning in a natural language processing (NLP) system, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising: receiving, by the processor, an electronic input text having a polarity value; generating, by the processor, a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing, by the processor, a pattern 



22. The computer program product of claim 18, further comprising: scoring, by the 

21. The computer program product of claim 18, further comprising: selecting, by the processor, at least one pivot word in the polar question for replacement with a lexical substitute word based on an analysis of a degree of oppositeness for a first word pair comprising the at least one pivot word and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the at least one pivot word.


Following mapping of claims 9 to 13, 15, 21 and 23 of Instant Application to claims 1 to 5, and 7 to 9 of Copending Application No. 15/162,643. 
Instant Application
Copending Application 15/162,643

23. The computer program product of claim 9, further comprising: scoring, by the processor, respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text.



11.  The computer program product of claim 10, the method further comprising: determining, by the processor, polarity values of the plurality of evidence passages, wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the more than one modified electronic input texts.
3. The method of claim 2, further comprising: determining polarity values of the plurality of evidence passages, wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the more than one modified electronic input texts.
12.  The computer program product of claim 9, wherein the NLP system comprises an NLP processing pipeline having a plurality of processing stages.
4. The method of claim 1, wherein the NLP system comprises an NLP processing pipeline having a plurality of processing stages.
13. The computer program product of claim 9, wherein identifying the polarity of the electronic input text comprises: detecting, by the processor, a polar word in the electronic input text based on the polar word matching at 


7. The method of claim 6, further comprising: associating the polarity value of the at least one polar word with the polarity value of the electronic input text.


21. The computer program product of claim 9, further comprising: identifying, by the processor, the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text.
9. The method of claim 1, further comprising: identifying the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text.


Following mapping of claims 9 and 21 of Instant Application to claims 1 and 18 of Copending Application No. 15/161,333. 
Instant Application
Copending Application 15/161,333



18. The method of claim 1, further comprising: selecting at least one pivot word in the polar question for replacement with a lexical substitute word based on an analysis of a degree of oppositeness for a first word pair comprising the at least one pivot word and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the at least one pivot word.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 to 13, and 15 to 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 9 and 16 recite the limitations “generating, by the processor, an answer to the electronic input text, wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the merged score using a machine learning model”, in pages 3, and 6, respectively.  These newly incorporated limitations recite a generation of an answer for the electronic input text.  The claims as previously, and presently presented recite the limitations “performing, by the processor, a query based on the electronic input text and the modified electronic input text; retrieving, by the processor, a plurality of evidence passages based on the query; and returning at least one evidence passage of the plurality of evidence passages via a graphical user interface”, in line 10, page 3, and line 11, page 6, respectively, which also recite a generation of an answer for the electronic input text.  Since these elements are not recited in the alternative form, it appears that the claim is reciting a distinct way of determining an answer for the electronic input text, immediately after having performed a determination of an answer for the electronic input text.  It is not clear why, or how, an answer for the electronic input text is being generated again, when an answer for the electronic input text has already been generated in the previous steps.
	Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  
	Same rationale applies to dependent claims 10 to 13, 15, and 17 to 24, by virtue of their dependency on claims 9 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 to 13, and 15 to 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 recites generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; identifying at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules, and generating a modified electronic input text by replacing the at least one polar word with the lexical substitute word, wherein a polarity value of the modified electronic input text is opposite to the polarity value of the electronic input text, generating an answer to the electronic input text, wherein generating the answer comprises scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors, merging the score vectors, and generating the answer based on analysis of the merged score.
The limitation of generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing 
Similarly, the limitation of generating an answer to the electronic input text, wherein generating the answer comprises scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors, and merging the score vectors, is a process 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “in a natural language processing system”, “a processor”, “machine learning techniques”, “a machine learning model”, “receiving an electronic input text having a polarity value”, “performing a query based on the electronic input text and the modified electronic input text”, “retrieving a plurality of evidence passages based on the query”, and “returning at least one evidence passage of the plurality of evidence passages via a graphical user interface”.  The natural language processing system, processors, and machine learning techniques and model in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  The “receiving an electronic input text having a polarity value”, performing a query based on the electronic input text and the modified electronic input text”, and “retrieving a plurality of evidence passages based on the query”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitation “returning at least one evidence passage of the plurality of evidence passages via a graphical user interface”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  Therefore, the claim is not patent eligible.
Claim 10 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 10 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “generating, by the processor, more than one modified electronic input texts by replacing the at least one polar word with a lexical substitute, wherein a polarity value of a modified electronic input text within the more than one modified electronic input texts is different from the polarity value of the electronic input text; performing, by the processor, a query based on the electronic input text and the more than one modified electronic input texts; retrieving a plurality of evidence passages based on the query; scoring, by the processor, respective sets of the plurality of evidence passages relative to the electronic input text and the more than one modified electronic input texts; and merging, by See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 11 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 11 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “determining, by the processor, polarity values of the plurality of evidence passages, wherein scoring the 2 of 11U.S. Application No.: 15/162,643plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the more than one modified electronic input texts.”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 12 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 12 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “the NLP system comprises an NLP processing pipeline having a plurality of processing stages”, which amount to mere instructions to apply the judicial exception using a generic computer component, (See MPEP 2106.05(f)).  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Claim 15 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 15 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “associating, by the processor, the polarity value of the at least one polar word with the polarity value of the electronic input text”, which further elaborates on the abstract idea, and therefore does not meaningfully limits the claim.
Claim 21 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 21 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “identifying, by the processor, the polarity value of the electronic input text based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text”, which further elaborates on the abstract idea, and therefore does not meaningfully limits the claim.
Claim 23 is dependent on claim 9 and includes all the limitations of claim 9.  Therefore, claim 23 recites the same abstract idea of claim 9.  The claim recites the additional limitation of “scoring, by the processor, respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text”, which further elaborates on the abstract idea, and therefore does not meaningfully limits the claim.

Same rationale applies to claims 16 to 20, 22, and 24, since they recite similar limitations.
Claims 9 to 13, and 15 to 24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (U.S. Publication No. 2014/0324825) hereinafter Gopinath, in view of Nigam et al. (U.S. Publication No. 2006/0069589) hereinafter Nigam, in view of Crouch et al. (U.S. Publication No. 2009/0063426) hereinafter Crouch, in view of Joshi et al. (U.S. Publication No. 2011/0035397) hereinafter Joshi, and further in view of Yih et al. (U.S. Publication No. 2004/0067368) hereinafter Yih.
As to claim 9:

	A computer program product for detecting polarity of a text element using machine learning in a natural language processing (NLP) system, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:
receiving, by the processor, an electronic input text having a polarity value [Paragraph 0011 teaches receiving text string search query from user; Paragraph 0022 teaches identification and classification of constituent components of the search string into primary search terms; Paragraph 0024 teaches determining secondary search terms, as antonyms, and related substitute search terms, therefore identifying polarity as identifying primary search terms, and antonyms of the search terms]; 
generating, by the processor, a modified electronic input text by replacing the at least one polar word with a lexical substitute, wherein a polarity value of the modified electronic input text is different from the polarity value of the electronic input text [Paragraph 0030 teaches determining an antonym for the primary search term, and replacing the primary term “abundant” with the identified secondary term, antonym “scarce”, in the question, to generate the opposite question “Is plutonium scarce in China?”, which has a meaning opposite to the meaning of the original user input query, therefore, a electronic input text with opposite polarity value, hence, a different polarity value, that will generate secondary opposite results].
Gopinath does not appear to expressly disclose generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; identifying at least one 
Nigam discloses:
generating, by the processor, a predicate-argument structure (PAS) for the electronic input text [Paragraph 0048 teaches tokenizing, segmenting, and semantic tagging the text (input), and applying part of speech tag patterns to form the chunks of text, hence, generating a structure for the input text; Paragraph 0050 teaches part of speech tagging generating a structure that maps part of speech to the tokens in the input text]; 
comparing, by the processor, a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns [Paragraph 0049 teaches processing the input to generate groupings of a limited set of syntactic patterns, covering expressions that associate polarity with topics, and expressions that toggle the logical orientation of polar phrases, hence, pattern matching; Paragraph 0057 teaches consulting the lexicon (comparing the pattern with the lexicon to identify matches), where the lexicon contains information describing the role that the word has in the context of interpreting polarity]; and 
identifying, by the processor, at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules [Paragraph 0208 teaches pattern driven approach, where a number of patterns are used to locate words that can be polar, involving the words and the parts of speech; Paragraph 0209 teaches all the words that match any of the patterns are collected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by generating a predicate-argument structure (PAS) for the electronic input text, comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, and identifying at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules, as taught by Nigam [Paragraph 0048, 0050, 0041, 0057, 0059, 0208], because both applications are directed to language and expressions analysis and processing; by detecting polar expressions to further analyze the text, precision of identifying content is increased (See Nigam Para [0035]).
Neither Gopinath, nor Nigam appear to expressly disclose generating a predicate-argument structure (PAS) for the question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; performing a query based on the electronic input text and the modified electronic input text; generating an answer to the electronic input text, wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the merged score using a machine learning model; retrieving a plurality 
Crouch discloses:
generating a predicate-argument structure (PAS) for the question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes [Paragraph 0022 teaches receiving a natural language query, and creating associations between various terms from the query to generate a proposition, where a proposition is a predicate-argument structure; Paragraph 0053 teaches processing the query semantic representations to identify relationships of the keywords; Fig. 7, Proposition generated from query, including nodes 712, 714, 716, and edges with labels, where the edges provide links between the nodes]; 
the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS [Paragraph 0053 teaches identifying relationships between the keywords, and replacing keywords with logical variables, to associate the function a plurality of meanings, and writing those meanings to the propositions of the query; Paragraph 0076 teaches diagram 700 represents a proposition (predicate-argument structure) generated from the search query, and the proposition contains the semantic representation including properties of the nodes and edges, and bindings of the properties;  Paragraph 0079 teaches matching of a semantic representation and a proposition; Paragraph 0086 teaches semantic information may include one or more meanings or grammatical functions of the identified elements];
generating, by the processor, an answer to the electronic input text [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph ;
performing, by the processor, a query based on the electronic input text and the modified electronic input text [Paragraph 0053 teaches replacing keywords with logical variables encompassing a plurality of meanings, to associate the functions with a plurality of meanings, and writing those meanings to the proposition of the query, therefore, creating a modified query, and sending the proposition of the query (including the additional modified queries), the keywords, and the information distilled from the proposition and keywords to the matching component, in other words, creating a query based on the original question or query and the modified question or query]; 
retrieving, by the processor, a plurality of evidence passages based on the query [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph 0054 teaches obtain matching semantic representations to obtain documents mapped to the representations, therefore, receiving results]; and 
returning, by the processor, at least one evidence passage of the plurality of evidence passages via a graphical user interface [Paragraph 0054 teaches presenting ranked documents as search results in an appropriate format on the user interface display].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath as modified by Nigam, by generating a predicate-argument structure (PAS) for the question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS, generating, by the processor, an answer to the electronic input text, performing a query based on the electronic input  as taught by Crouch [Paragraph 0022, 0053, 0076, 0079, Fig. 7], because the applications are directed to language and expressions analysis and processing; by implementing a natural language engine that recognizes semantic relationships between the keywords of a query, the accuracy of the search results is uniquely increased (See Crouch Para [0005]).
Neither Gopinath, nor Nigam, nor Crouch appear to expressly disclose wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the merged score using a machine learning model.
Joshi discloses:
generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors [Paragraph 0025 teaches constructing vectors for the queries, including an entry that contains a score for each query representing a frequency rank of the query in the corresponding horizontal and/or vertical; Paragraph 0040 teaches constructing query frequency vectors and related queries frequency vectors]; 
merging the score vectors [Paragraph 0025 teaches generating a frequency vector for a combination of queries, based on groupings of related queries; Paragraph 0040 teaches aggregating the total number of constructed frequency vectors for the related queries, therefore, merging score vectors; Paragraph 0042 teaches computing an aggregated frequency vector by aggregating the query frequency vector and the related query frequency vector, therefore, merging score vectors]; and 
generating the answer based on analysis of the merged score [Paragraph 0043 teaches constructing a query intent vector based on the aggregated vector, and analyzing the query intent .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath as modified by Nigam, by generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors; and generating the answer based on analysis of the merged score, as taught by Joshi [Paragraph 0025, 0040, 0042, 0043], because the applications are directed to language and questions analysis and processing; by generating score vectors for the queries and additional queries that are related to the query, to further combine the scores, the accuracy of identification of the user’s search intent is improved, which increases the relevancy of information that is retrieved and provided to the users (See Joshi Para [0017]).
Neither Gopinath, nor Nigam, nor Crouch, nor Joshi appear to expressly disclose merging the vectors using machine learning techniques; analysis of the merged score using a machine learning model.
Yih discloses:
merging the vectors using machine learning techniques [Paragraph 0016 teaches the vector space representations may be generated with latent semantic analysis; Paragraph 0022 teaches deriving synonym/antonym scores of pairs of terms, by the cosine score of their corresponding columns, therefore, merging or aggregating score vectors; Paragraph 0063 teaches generating a cosine score of corresponding row vectors that correspond to respective terms including in the pairs; Paragraph 0069 teaches enhancing the projection matrix of latent semantic analysis via discriminative training technique]; 
analysis of the merged score using a machine learning model [Paragraph 0022 teaches resulting model is a vector space representation in which synonyms cluster together and the opposites of terms cluster together at the opposite end of a sphere, where the model is created with machine learning; Paragraph 0074 teaches calculating a similarity score of any pair of objects given a projection matrix using machine learning procedures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by merging the vectors using machine learning techniques, and analyzing of the merged score using a machine learning model, as taught by Yih [Paragraph 0016, 0022, 0063, 0069, 0074], because both applications are directed to language and expressions analysis and processing; by processing the vectors using machine learning, document and word similarity measurements are enhanced, improving thereby the information and document retrieval, by enabling the retrieval of relevant documents, even when the exact terms of the user query may not be present in the documents (See Yih Paras [0001], [0002], [0014]).

As to claim 13:
	The combination of Gopinath and Nigam discloses:
detecting, by the processor, a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term [Nigam - Paragraph 0010 teaches locating a polar expression in the communication; Paragraph 0023 teaches scanning step including locating adjectives and adverbs, therefore, words matching the criteria of being adjectives or adverbs, or locating words by filtering (detecting) words that appear at least a predefined number of ; and 
identifying, by the processor, the polar value of the electronic input text based on the detecting [Nigam - Paragraph 0010 teaches determining a polarity of the polar expression; Paragraph 0094 words finding a hit in the lexicon and getting assigned a polarity feature; Paragraph 0048 teaches determining polarity and semantic tagging the tokens, which adds polar orientation information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by detecting a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term; and identifying the polar value of the electronic input text based on the detecting, as taught by Nigam [Paragraph 0011, 0041, 0094, 0207, 0208], because both applications are directed to language and expressions analysis and processing; by detecting polar expressions based on specific criteria to further analyze the text, precision of identifying content is increased (See Nigam Para [0035]).

As to claim 16:
	Gopinath discloses:
	A computer system for detecting polarity of a text element using machine learning in a natural language processing (NLP) system, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:
receiving an electronic input text having a polarity value [Paragraph 0011 teaches receiving text string search query from user; Paragraph 0022 teaches identification and classification of constituent components of the search string into primary search terms; Paragraph 0024 teaches determining secondary search terms, as antonyms, and related substitute search terms, therefore identifying polarity as identifying primary search terms, and antonyms of the search terms]; 
generating a modified electronic input text by replacing the at least one polar word with a lexical substitute, wherein a polarity value of the modified electronic input text is different from the polarity value of the electronic input text [Paragraph 0030 teaches determining an antonym for the primary search term, and replacing the primary term “abundant” with the identified secondary term, antonym “scarce”, in the question, to generate the opposite question “Is plutonium scarce in China?”, which has a meaning opposite to the meaning of the original user input query, therefore, a electronic input text with opposite polarity value, hence, a different polarity value, that will generate secondary opposite results].
Gopinath does not appear to expressly disclose generating a predicate-argument structure (PAS) for the electronic input text, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; identifying at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules; generating an answer to the electronic input text, wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the 
Nigam discloses:
generating a predicate-argument structure (PAS) for the electronic input text [Paragraph 0048 teaches tokenizing, segmenting, and semantic tagging the text (input), and applying part of speech tag patterns to form the chunks of text, hence, generating a structure for the input text; Paragraph 0050 teaches part of speech tagging generating a structure that maps part of speech to the tokens in the input text]; 
comparing a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns [Paragraph 0049 teaches processing the input to generate groupings of a limited set of syntactic patterns, covering expressions that associate polarity with topics, and expressions that toggle the logical orientation of polar phrases, hence, pattern matching; Paragraph 0057 teaches consulting the lexicon (comparing the pattern with the lexicon to identify matches), where the lexicon contains information describing the role that the word has in the context of interpreting polarity]; and 
identifying at least one polar word based on the comparing resulting in a match between the pattern in the PAS to at least one of the one or more patterns in the set of pattern matching rules [Paragraph 0208 teaches pattern driven approach, where a number of patterns are used to locate words that can be polar, involving the words and the parts of speech; Paragraph 0209 teaches all the words that match any of the patterns are collected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by generating a predicate-argument structure (PAS) for the electronic input  as taught by Nigam [Paragraph 0048, 0050, 0041, 0057, 0059, 0208], because both applications are directed to language and expressions analysis and processing; by detecting polar expressions to further analyze the text, precision of identifying content is increased (See Nigam Para [0035]).
Neither Gopinath, nor Nigam appear to expressly disclose generating a predicate-argument structure (PAS) for the question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS; generating an answer to the electronic input text, wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the merged score using a machine learning model; retrieving a plurality of evidence passages based on the query; and returning at least one evidence passage of the plurality of evidence passages via a graphical user interface.
Crouch discloses:
generating a predicate-argument structure (PAS) for the question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes [Paragraph 0022 teaches receiving a natural language query, and creating associations between various terms from the query to generate a proposition, where a proposition is a predicate-argument structure; Paragraph 0053 teaches processing the query semantic representations to identify relationships of the keywords; Fig. 7, ; 
the predetermined PAS patterns comprising constraints on properties of the nodes and edges of the PAS [Paragraph 0053 teaches identifying relationships between the keywords, and replacing keywords with logical variables, to associate the function a plurality of meanings, and writing those meanings to the propositions of the query; Paragraph 0076 teaches diagram 700 represents a proposition (predicate-argument structure) generated from the search query, and the proposition contains the semantic representation including properties of the nodes and edges, and bindings of the properties;  Paragraph 0079 teaches matching of a semantic representation and a proposition; Paragraph 0086 teaches semantic information may include one or more meanings or grammatical functions of the identified elements];
generating, by the processor, an answer to the electronic input text [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph 0054 teaches obtain matching semantic representations to obtain documents mapped to the representations, therefore, generating answers to the input question];
retrieving a plurality of evidence passages based on the query [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph 0054 teaches obtain matching semantic representations to obtain documents mapped to the representations, therefore, receiving results]; and 
returning at least one evidence passage of the plurality of evidence passages via a graphical user interface [Paragraph 0054 teaches presenting ranked documents as search results in an appropriate format on the user interface display].
 as taught by Crouch [Paragraph 0022, 0053, 0076, 0079, Fig. 7], because the applications are directed to language and expressions analysis and processing; by implementing a natural language engine that recognizes semantic relationships between the keywords of a query, the accuracy of the search results is uniquely increased (See Crouch Para [0005]).
Neither Gopinath, nor Nigam, nor Crouch appear to expressly disclose wherein generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors using machine learning techniques; and generating the answer based on analysis of the merged score using a machine learning model.
Joshi discloses:
generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors [Paragraph 0025 teaches constructing vectors for the queries, including an entry that contains a score for each query representing a frequency rank of the query in the corresponding horizontal and/or vertical; Paragraph 0040 teaches constructing query frequency vectors and related queries frequency vectors]; 
merging the score vectors [Paragraph 0025 teaches generating a frequency vector for a combination of queries, based on groupings of related queries; Paragraph 0040 teaches aggregating the total number of constructed frequency vectors for the related queries, therefore, merging score vectors; Paragraph 0042 teaches computing an aggregated frequency vector by aggregating the query frequency vector and the related query frequency vector, therefore, merging score vectors]; and 
generating the answer based on analysis of the merged score [Paragraph 0043 teaches constructing a query intent vector based on the aggregated vector, and analyzing the query intent vector to further determine the horizontal or vertical associated with the highest entry score, and provide the information associated with the selected result, therefore, generating the result or answer based on analysis of the aggregated score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath as modified by Nigam, by generating the answer comprises: scoring at least the electronic input text and at least the modified electronic input text to generate a set of score vectors; merging the score vectors; and generating the answer based on analysis of the merged score, as taught by Joshi [Paragraph 0025, 0040, 0042, 0043], because the applications are directed to language and questions analysis and processing; by generating score vectors for the queries and additional queries that are related to the query, to further combine the scores, the accuracy of identification of the user’s search intent is improved, which increases the relevancy of information that is retrieved and provided to the users (See Joshi Para [0017]).
Neither Gopinath, nor Nigam, nor Crouch, nor Joshi appear to expressly disclose merging the vectors using machine learning techniques; analysis of the merged score using a machine learning model.
Yih discloses:
merging the vectors using machine learning techniques [Paragraph 0016 teaches the vector space representations may be generated with latent semantic analysis; Paragraph 0022 teaches deriving synonym/antonym scores of pairs of terms, by the cosine score of their corresponding columns, therefore, merging or aggregating score vectors; Paragraph 0063 teaches generating a cosine score of corresponding row vectors that correspond to respective terms including in the pairs; Paragraph 0069 teaches enhancing the projection matrix of latent semantic analysis via discriminative training technique]; 
analysis of the merged score using a machine learning model [Paragraph 0022 teaches resulting model is a vector space representation in which synonyms cluster together and the opposites of terms cluster together at the opposite end of a sphere, where the model is created with machine learning; Paragraph 0074 teaches calculating a similarity score of any pair of objects given a projection matrix using machine learning procedures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by merging the vectors using machine learning techniques, and analyzing of the merged score using a machine learning model, as taught by Yih [Paragraph 0016, 0022, 0063, 0069, 0074], because both applications are directed to language and expressions analysis and processing; by processing the vectors using machine learning, document and word similarity measurements are enhanced, improving thereby the information and document retrieval, by enabling the retrieval of relevant documents, even when the exact terms of the user query may not be present in the documents (See Yih Paras [0001], [0002], [0014]).

As to claim 20:
	The combination of Gopinath and Nigam discloses:
detecting a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term [Nigam - Paragraph 0010 teaches locating a polar expression in the communication; Paragraph 0023 teaches scanning step including locating adjectives and adverbs, therefore, words matching the criteria of being adjectives or adverbs, or locating words by filtering (detecting) words that appear at least a predefined number of times; Paragraph 0094 teaches words matching the lexicon; Paragraph 0207 teaches pattern matching for identification of polar terms]; and 
identifying the polar value of the electronic input text based on the detecting [Nigam - Paragraph 0010 teaches determining a polarity of the polar expression; Paragraph 0094 words finding a hit in the lexicon and getting assigned a polarity feature; Paragraph 0048 teaches determining polarity and semantic tagging the tokens, which adds polar orientation information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by detecting a polar word in the electronic input text based on the polar word matching at least one criterion for a polar term; and identifying the polar value of the electronic input text based on the detecting, as taught by Nigam [Paragraph 0011, 0041, 0094, 0207, 0208], because both applications are directed to language and expressions analysis and processing; by detecting polar expressions based on specific criteria to further analyze the text, precision of identifying content is increased (See Nigam Para [0035]).

Claims 10 to 12, 15, 17 to 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (U.S. Publication No. 2014/0324825) hereinafter Gopinath, in view of Nigam et al. (U.S. Publication No. 2006/0069589) hereinafter Nigam, in view of Crouch et al. (U.S. Publication No. 2009/0063426) hereinafter Crouch, in view of Joshi et al. (U.S. Publication .
	As to claim 10:
Gopinath discloses:
generating, by the processor, more than one modified electronic input texts by replacing the at least one polar word with a lexical substitute, wherein a polarity value of a modified electronic input text within the more than one modified electronic input texts is different from the polarity value of the electronic input text [Gopinath - Paragraph 0030 teaches determining an antonym for the primary search term, and replacing the primary term “abundant” with the identified secondary term, antonym “scarce”, in the question, to generate the opposite question “Is plutonium scarce in China?”, which has a meaning opposite to the meaning of the original user input query, therefore, a polar question with opposite polarity value, and will generate secondary opposite results];
scoring, by the processor, respective sets of the plurality of evidence passages [Paragraph 0054 teaches sorting the retrieved documents, by ranking the documents according to closeness to the match].
Gopinath does not appear to expressly disclose performing a query based on the electronic input text and the more than one modified electronic input texts, retrieving a plurality of evidence passages based on the query, scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text, and merging scores of the respective sets.
Crouch discloses:
performing, by the processor a query based on the electronic input text and the more than one modified electronic input texts [Paragraph 0053 teaches replacing keywords with logical variables encompassing a plurality of meanings, to associate the functions with a plurality of meanings, and writing those meanings to the proposition of the query, therefore, creating a modified query, and sending the proposition of the query (including the additional modified queries), the keywords, and the information distilled from the proposition and keywords to the matching component, in other words, creating a query based on the original question or query and the modified question or query];  
retrieving, by the processor, a plurality of evidence passages based on the query [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph 0054 teaches obtain matching semantic representations to obtain documents mapped to the representations, therefore, receiving results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by performing a query based on the electronic input text and the more than one modified electronic input texts, retrieving a plurality of evidence passages based on the query, as taught by Crouch [Paragraph 0053, 0054], because the applications are directed to language and expressions analysis and processing; by implementing a natural language engine that recognizes semantic relationships between the keywords of a query, the accuracy of the search results is uniquely increased (See Crouch Para [0005]).
Gopinath does not appear to expressly disclose scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text, and merging scores of the respective sets.

	scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text [Paragraph 0011 teaches scoring the results (answer candidates); Paragraph 0021 teaches scoring the answers, based on the answers being a correct answer to the questions, hence, relative to the input texts]; and
merging, by the processor, scores of the respective sets [Paragraph 0014 teaches combining the information for ranking of the answer candidates; Paragraph 0015 sorting the combinations of the question and answer based on the score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by scoring respective sets of the plurality of evidence passages relative to the electronic input text or the modified electronic input text, and merging scores of the respective sets, as taught by Oh [Paragraph 0011, 0021], because both applications are directed to language and expressions analysis and processing; by scoring the results, ranking of the results based on the score is enabled, which allows the selection and presentation of the highest relevant results by selecting the highest ranked results.
	
As to claim 11:
	Gopinath discloses:
	determining, by the processor, polarity values of the plurality of evidence passages [Paragraph 0030 teaches identifying antonyms for the terms].
Gopinath does not appear to expressly disclose wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of 
Oh discloses:
wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the one or more modified electronic input texts [Abstract teaches generating a score for the question and answer combinations based on features including the polarity; Paragraph 0015 teaches scoring the answer candidates to indicate how appropriate the answer if for the question, for the feature vectors, where the vectors are obtained from the questions and candidate answers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by scoring the plurality of evidence passages based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the one or more modified electronic input texts, as taught by Oh [Paragraph 0015], because both applications are directed to language and expressions analysis and processing; by scoring and ranking the results, determination of highly relevant results is enabled, which allows the selection and presentation of the most relevant results by selecting the highest ranked results.

	As to claim 12:
	Gopinath discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the NLP system comprises an NLP processing pipeline having a plurality of processing stages.

the NLP system comprises an NLP processing pipeline having a plurality of processing stages [Paragraph 0057 teaches training unit including sentence analyzing unit, semantic class converting unit, evaluating unit for evaluating the questions and answers, training data generating unit, SVMs training unit for conducting machine learning on SVMs, etc., therefore, natural language processing system having a plurality of processing stages].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by including an NLP processing pipeline having a plurality of processing stages, as taught by Oh [Paragraph 0057], because both applications are directed to language and expressions analysis and processing; including a natural language processing pipeline with different stages increases the accuracy of a question-answering system (See Oh Para [0020]).

As to claim 15:
	Gopinath discloses all the limitations as set forth in the rejection of claim 9 above, but does not appear to expressly disclose associating, by the processor, the polarity value of the at least one polar word with the polarity value of the electronic input text.
	Oh discloses:
associating, by the processor, the polarity value of the at least one polar word with the polarity value of the electronic input text [Paragraph 0081 teaches identifying associations between the polarity of words in answers, with the polarity of words in a question].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath as modified by Nigam, by incorporating associating the polarity value of the 

As to claim 17:
Gopinath discloses:
generating, by the processor, more than one modified electronic input texts by replacing the at least one polar word with a lexical substitute, wherein a polarity value of a modified electronic input text within the more than one modified electronic input texts is different from the polarity value of the electronic input text [Paragraph 0030 teaches determining an antonym for the primary search term, and replacing the primary term “abundant” with the identified secondary term, antonym “scarce”, in the question, to generate the opposite question “Is plutonium scarce in China?”, which has a meaning opposite to the meaning of the original user input query, therefore, a polar question with opposite polarity value, and will generate secondary opposite results];
scoring, by the processor, respective sets of the plurality of evidence passages [Paragraph 0054 teaches sorting the retrieved documents, by ranking the documents according to closeness to the match].
Gopinath does not appear to expressly disclose performing a query based on the electronic input text and the more than one modified electronic input texts, retrieving a plurality of evidence passages based on the query, scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text, and merging scores of the respective sets.

performing, by the processor a query based on the electronic input text and the more than one modified electronic input texts [Paragraph 0053 teaches replacing keywords with logical variables encompassing a plurality of meanings, to associate the functions with a plurality of meanings, and writing those meanings to the proposition of the query, therefore, creating a modified query, and sending the proposition of the query (including the additional modified queries), the keywords, and the information distilled from the proposition and keywords to the matching component, in other words, creating a query based on the original question or query and the modified question or query];  
retrieving, by the processor, a plurality of evidence passages based on the query [Paragraph 0053 teaches comparing the generated modified query, including the proposition of the query, the keywords, and the distilled information, to semantic representations of the documents; Paragraph 0054 teaches obtain matching semantic representations to obtain documents mapped to the representations, therefore, receiving results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by performing a query based on the electronic input text and the more than one modified electronic input texts, retrieving a plurality of evidence passages based on the query, as taught by Crouch [Paragraph 0053, 0054], because the applications are directed to language and expressions analysis and processing; by implementing a natural language engine that recognizes semantic relationships between the keywords of a query, the accuracy of the search results is uniquely increased (See Crouch Para [0005]).

	Oh discloses:
	scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text [Paragraph 0011 teaches scoring the results (answer candidates); Paragraph 0021 teaches scoring the answers, based on the answers being a correct answer to the questions, hence, relative to the input texts]; and
merging, by the processor, scores of the respective sets [Paragraph 0014 teaches combining the information for ranking of the answer candidates; Paragraph 0015 sorting the combinations of the question and answer based on the score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by scoring respective sets of the plurality of evidence passages relative to the electronic input text or the modified electronic input text, and merging scores of the respective sets, as taught by Oh [Paragraph 0011, 0021], because both applications are directed to language and expressions analysis and processing; by scoring the results, ranking of the results based on the score is enabled, which allows the selection and presentation of the highest relevant results by selecting the highest ranked results.

As to claim 18:
	Gopinath discloses:
	determining, by the processor, polarity values of the plurality of evidence passages [Paragraph 0030 teaches identifying antonyms for the terms].

Oh discloses:
wherein scoring the plurality of evidence passages is based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the one or more modified electronic input texts [Abstract teaches generating a score for the question and answer combinations based on features including the polarity; Paragraph 0015 teaches scoring the answer candidates to indicate how appropriate the answer if for the question, for the feature vectors, where the vectors are obtained from the questions and candidate answers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by scoring the plurality of evidence passages based at least on a comparison of respective sets of the polarity values of the plurality of evidence passages relative to the polarity values of the electronic input text and the one or more modified electronic input texts, as taught by Oh [Paragraph 0015], because both applications are directed to language and expressions analysis and processing; by scoring and ranking the results, determination of highly relevant results is enabled, which allows the selection and presentation of the most relevant results by selecting the highest ranked results.




	Gopinath discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose the NLP system comprises an NLP processing pipeline having a plurality of processing stages.
	Oh discloses:
the NLP system comprises an NLP processing pipeline having a plurality of processing stages [Paragraph 0057 teaches training unit including sentence analyzing unit, semantic class converting unit, evaluating unit for evaluating the questions and answers, training data generating unit, SVMs training unit for conducting machine learning on SVMs, etc., therefore, natural language processing system having a plurality of processing stages].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by including an NLP processing pipeline having a plurality of processing stages, as taught by Oh [Paragraph 0057], because both applications are directed to language and expressions analysis and processing; including a natural language processing pipeline with different stages increases the accuracy of a question-answering system (See Oh Para [0020]).

	As to claim 23:
Gopinath discloses:
scoring, by the processor, respective sets of the plurality of evidence passages [Paragraph 0054 teaches sorting the retrieved documents, by ranking the documents according to closeness to the match].
Gopinath does not appear to expressly disclose scoring relative to the electronic input text and the modified electronic input text, and merging scores of the respective sets.

scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text [Paragraph 0011 teaches scoring the results (answer candidates); Paragraph 0021 teaches scoring the answers, based on the answers being a correct answer to the questions, hence, relative to the input texts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by scoring respective sets of the plurality of evidence passages relative to the electronic input text or the modified electronic input text, as taught by Oh [Paragraph 0011, 0021], because both applications are directed to language and expressions analysis and processing; by scoring the results, ranking of the results based on the score is enabled, which allows the selection and presentation of the highest relevant results by selecting the highest ranked results.

	As to claim 24:
Gopinath discloses:
Scoring respective sets of the plurality of evidence passages [Paragraph 0054 teaches sorting the retrieved documents, by ranking the documents according to closeness to the match].
Gopinath does not appear to expressly disclose scoring relative to the electronic input text and the modified electronic input text, and merging scores of the respective sets.
	Oh discloses:
scoring respective sets of the plurality of evidence passages relative to the electronic input text and the modified electronic input text [Paragraph 0011 teaches scoring the results (answer candidates); Paragraph 0021 teaches scoring the answers, based on the answers being a correct answer to the questions, hence, relative to the input texts].
.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (U.S. Publication No. 2014/0324825) hereinafter Gopinath, in view of Nigam et al. (U.S. Publication No. 2006/0069589) hereinafter Nigam, in view of Crouch et al. (U.S. Publication No. 2009/0063426) hereinafter Crouch, in view of Joshi et al. (U.S. Publication No. 2011/0035397) hereinafter Joshi, in view of Yih et al. (U.S. Publication No. 2004/0067368) hereinafter Yih, and further in view of Abir et al. (U.S. Publication No. 2010/0211567).
	As to claim 21:
	Gopinath discloses:
identifying, by the processor, the polarity value of the electronic input text [Paragraph 0004 teaches identifying secondary search terms that include antonyms of the primary search terms, and substituting the primary search terms with the secondary search terms; Paragraph 0030 teaches determining secondary terms as antonyms of the primary search terms, where the antonym has a meaning opposite to the meaning of the base keyword (primary search term) of the original input query, to be substituted in the input query, which will render a question with opposite polarity].
Gopinath, does not appear to expressly disclose identifying the polarity value based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic 
Abir discloses:
identifying the polarity value based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text (As per para [0079] of the specification, the analysis of degree of oppositeness is defined as finding words that have clear, strong antonyms, therefore, detecting opposite words or antonyms of the words) [Paragraph 0157 teaches each word and word string has a limited universe of possible alternative words, or word strings, where this universe will include words and word strings expressing precisely the ideas they are replacing, and will range away from the idea originally expressed to thoughts that are the exact opposites, in other words, the words are associated across a range or universe of meaning, where the strings in the universe includes words with different degrees of oppositeness, including exact opposites, which is equivalent to exact antonyms; further teaches the phrase “I love chocolate” when examined, the system will generate all possible substitutions for the word “love”, including non-equivalents and opposites, like “I tolerate chocolate”, and “I hate chocolate”, therefore, selecting a pivot word and replacing it with a substitute from the defined universe, including non-equivalents and opposites, which represent degrees of oppositeness; Paragraph 0200 teaches comparing signatures of words or word strings that are opposites to each other to identify patterns, e.g. hot and cold, as representing an opposite idea, therefore, analyzing degree of oppositeness;  Paragraph 0201 teaches obtaining a query with a word seeking an opposite (hence, a polar question), identifying and comparing signatures of words and word strings with similar signatures, but not at the level of identifying them a synonyms, and comparing further with the identified opposite words or word string pairs, where, if a pattern is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by identifying the polarity value based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text, as taught by Abir [Paragraph 0157, 0200, 0201], because the applications are directed to language and expressions analysis and processing; by determining a level of oppositeness between word pairs and included in a range of associated words, additional expressions which might have an opposite meaning and that at the same time, represents a semantic equivalent to the query might be generated and obtained, which can provide a different way of obtaining related and relevant information, and improve the quality of technologies that attempt to equate information from one state to another (See Abir Para [0199, 0114]).

As to claim 22:
	Gopinath discloses:
identifying, by the processor, the polarity value of the electronic input text [Paragraph 0004 teaches identifying secondary search terms that include antonyms of the primary search terms, and substituting the primary search terms with the secondary search terms; Paragraph 0030 teaches determining secondary terms as antonyms of the primary search terms, where the antonym has a meaning opposite to the meaning of the base keyword (primary search term) of the original input query, to be substituted in the input query, which will render a question with opposite polarity].

Abir discloses:
identifying the polarity value based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text (As per para [0079] of the specification, the analysis of degree of oppositeness is defined as finding words that have clear, strong antonyms, therefore, detecting opposite words or antonyms of the words) [Paragraph 0157 teaches each word and word string has a limited universe of possible alternative words, or word strings, where this universe will include words and word strings expressing precisely the ideas they are replacing, and will range away from the idea originally expressed to thoughts that are the exact opposites, in other words, the words are associated across a range or universe of meaning, where the strings in the universe includes words with different degrees of oppositeness, including exact opposites, which is equivalent to exact antonyms; further teaches the phrase “I love chocolate” when examined, the system will generate all possible substitutions for the word “love”, including non-equivalents and opposites, like “I tolerate chocolate”, and “I hate chocolate”, therefore, selecting a pivot word and replacing it with a substitute from the defined universe, including non-equivalents and opposites, which represent degrees of oppositeness; Paragraph 0200 teaches comparing signatures of words or word strings that are opposites to each other to identify patterns, e.g. hot and cold, as representing an opposite idea, therefore, analyzing degree of oppositeness;  Paragraph 0201 teaches obtaining a query with a word seeking an opposite (hence, a polar question), identifying and comparing signatures of words and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gopinath, by identifying the polarity value based on an analysis of a degree of oppositeness for a first word pair comprising an element of the electronic input text and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the element of the electronic input text, as taught by Abir [Paragraph 0157, 0200, 0201], because the applications are directed to language and expressions analysis and processing; by determining a level of oppositeness between word pairs and included in a range of associated words, additional expressions which might have an opposite meaning and that at the same time, represents a semantic equivalent to the query might be generated and obtained, which can provide a different way of obtaining related and relevant information, and improve the quality of technologies that attempt to equate information from one state to another (See Abir Para [0199, 0114]).

Response to Arguments
	The following is in response to arguments filed on November 23, 2020.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
the claims integrate any alleged judicial exception into a practical application”, and more specifically, that “the claimed invention recognizes that processing of traditional NLP techniques can be improved by detecting polarity shifts in text and reformulating a given text to reflect its polar opposite or a polar variant; thus providing an improvement in the functioning of a computer or an improvement to other technology or technical field”.
	In response to the preceding argument, Examiner respectfully submits that the claimed limitations can be performed mentally.  Furthermore, it is still not apparent from the claims as presently presented, how the claim language correlates with the mentioned improvements, and it is still not clear what are the improvements being provided by the claimed language.  In other words, it is not clear how the “detection of polarity shifts in text, and reformulation of a given text to reflect its polar opposite or polar variant”  provides an improvement in the function of a computer or is providing an improvement to other technology or technical field, and what is the improvement.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169